DETAILED ACTION
The present application, filed on 04/04/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 04/04/2020.
Claims 1-10 are pending and have been considered below.

Priority
The application claim priority to foreign application DE10 2019 208 170.3, filed on 06/06/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 4 is objected to because of the following informalities: “downwardly protrudes from lower side of the axial portion of damping element” should read “downwardly protrudes from a lower side of an axial portion of the. Appropriate correction is required.
Claim 6 objected to because of the following informalities: “from outer side of the radial portion of damping element” should read “from an outer side of a radial portion of the damping element”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the axial portion". There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the radial". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2020/0406515).
Regarding claim 1, Lim discloses {Figures 6-10} a suspension thrust bearing device {100} for use with a suspension spring {60} in an automotive suspension strut {50} of a vehicle, the device comprising: a bearing {160} having upper {110} and lower {120} annular bearing members in relative rotation [0004], lower bearing member having a lower cup {120, 180} provided with at least one protruding indexation element {124, 150, 181, 191, 192}, and a damping element {190} made of resilient material [0081] and interposed between the lower cup and the suspension spring {60}, wherein the indexation element is made of a different material than that of the lower cup {120}, and wherein the lower cup being made of a rigid plastic material [0078] and the indexation element being made of a resilient material [0082].
Regarding claim 2, Lim discloses {Figures 8-9} at least one indexation element {150, 181, 191 + 192} is integrally formed with the damping element {190}.
Regarding claim 3, Lim discloses {Figures 8-9} the lower cup {120, 180} is provided with an axial hub {140, 150, 180}, and the damping element {190} is provided with an axial portion {150, 191} fixed to an outer surface of the axial hub [0081-0082].

Regarding claim 5, Lim discloses {Figures 8-9} the lower cup {120, 180} comprises an outwardly radially-extending flange, and the damping element {190} is provided with a radial portion fixed to a lower surface of the flange.
Regarding claim 6, Lim discloses {Figures 8-9} at least one indexation element {92} radially outwardly protrudes from an outer side of the radial portion of damping element {90}.
Regarding claim 7, Lim discloses {Figures 8-9} the indexation element {91, 92} comprises rubber thermoplastic elastomer, in particular thermoplastic polyurethane, melt processible elastomer or elastomer cellular foam [0081-0082].
Regarding claim 8, Lim discloses {Figures 8-9} the device comprises at least one sealing element {170} attached to one of the lower {120} and upper {110} cups, and at least one indexation element {150} is formed integral with a sealing element.
Regarding claim 10, Lim discloses {Figures 6-10} a motor vehicle suspension strut {50} comprising a damper rod {50}, a suspension spring {60}, and a suspension thrust bearing device {100} according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Mermoud (EP 2,152,531, also published as WO 2008/152241 A2), as cited by Applicant.
Regarding claim 9, Lim does not explicitly disclose the lower cup is made of polyamide.
Mermoud teaches {Figures 1-4} a lower cup {3} is made of polyamide [0053].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the lower cup disclosed by Lim to be made of polyamide in order to easily obtain specific geometries using known means in the art [0053].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kijima (US 5,133,573) teaches a strut mounting structure for a vehicle and method of assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616